EXHIBIT 10.15

 

[EMPLOYEES]

 

RESTRICTED STOCK AWARD AGREEMENT

under the

INTERNET SECURITY SYSTEMS, INC.

2005 STOCK INCENTIVE PLAN

 

THIS AGREEMENT, made and entered into as of the            day of
              , 2005, by and between Internet Security Systems, Inc. (“the
“Company”) and                        (“Grantee”).

 

WITNESSETH THAT:

 

WHEREAS, the Company maintains the Internet Security Systems, Inc. 2005 Stock
Incentive Plan (the “Plan”), and the Grantee has been selected by the Committee
to receive a Restricted Stock Award under the Plan;

 

NOW, THEREFORE, IT IS AGREED, by and between the Company and the Grantee, as
follows:

 


1.             AWARD OF RESTRICTED STOCK


 


1.1           THE COMPANY HEREBY GRANTS TO THE GRANTEE AN AWARD OF
                   SHARES OF RESTRICTED STOCK (“RESTRICTED STOCK”), SUBJECT TO,
AND IN ACCORDANCE WITH, THE RESTRICTIONS, TERMS AND CONDITIONS SET FORTH IN THIS
AGREEMENT.  THE GRANT DATE OF THIS AWARD OF RESTRICTED STOCK IS
                                  (“GRANT DATE”).


 


1.2           THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE AND CONSISTENT
WITH, AND SUBJECT TO, THE PROVISIONS OF THE PLAN (THE PROVISIONS OF WHICH ARE
INCORPORATED HEREIN BY REFERENCE) AND, EXCEPT AS OTHERWISE EXPRESSLY SET FORTH
HEREIN, THE CAPITALIZED TERMS USED IN THIS AGREEMENT SHALL HAVE THE SAME
DEFINITIONS AS SET FORTH IN THE PLAN.


 


2.             RESTRICTIONS


 


2.1           SUBJECT TO SECTION 2.2 BELOW, IF THE GRANTEE REMAINS EMPLOYED BY
THE COMPANY OR A SUBSIDIARY, THE GRANTEE SHALL BECOME VESTED IN THE RESTRICTED
STOCK AS FOLLOWS:            % OF THE SHARES OF RESTRICTED STOCK SHALL VEST ON
EACH                              OF THE GRANT DATE (EACH SUCH DATE SHALL BE A
“VESTING DATE”) SUCH THAT ON                          (THE “FINAL VESTING DATE”)
ALL OF THE SHARES OF RESTRICTED STOCK SHALL BE FULLY VESTED.  ON EACH VESTING
DATE, GRANTEE SHALL OWN THE VESTED SHARES OF RESTRICTED STOCK FREE AND CLEAR OF
ALL RESTRICTIONS IMPOSED BY THIS AGREEMENT (EXCEPT THOSE IMPOSED BY SECTION 3.4
BELOW).  IN THE EVENT, PRIOR TO THE FINAL VESTING DATE, GRANTEE’S EMPLOYMENT IS
TERMINATED BY THE COMPANY OR GRANTEE TERMINATES EMPLOYMENT (FOR ANY REASON,
INCLUDING DEATH OR DISABILITY), THE RESTRICTED STOCK SHALL CEASE TO VEST FURTHER
AND GRANTEE SHALL ONLY BE ENTITLED TO THE RESTRICTED STOCK THAT IS VESTED AS OF
GRANTEE’S DATE OF TERMINATION.  FOR PURPOSES OF THIS AGREEMENT, EMPLOYMENT WITH
ANY SUBSIDIARY OF THE COMPANY, OR SERVICE AS A DIRECTOR OF THE COMPANY OR ANY
SUBSIDIARY OF THE COMPANY, SHALL BE CONSIDERED EMPLOYMENT WITH THE COMPANY, AND
REFERENCES TO EMPLOYMENT BY THE COMPANY OR TERMINATION

 

--------------------------------------------------------------------------------


 


OF EMPLOYMENT BY OR WITH THE COMPANY, SHALL INCLUDE SUCH EMPLOYMENT BY A
SUBSIDIARY OR SERVICE AS A DIRECTOR.


 


2.2           EXCEPT AS HEREINAFTER PROVIDED, UPON THE OCCURRENCE OF A CHANGE IN
CONTROL PRIOR TO THE GRANTEE’S FINAL VESTING DATE, ALL OUTSTANDING UNVESTED
SHARES OF RESTRICTED STOCK SHALL BECOME IMMEDIATELY AND FULLY VESTED AND
NONFORFEITABLE AS OF THE DATE OF THE CHANGE IN CONTROL AND THE COMPANY SHALL
DELIVER TO GRANTEE A CERTIFICATE(S) FOR SUCH RESTRICTED STOCK, FREE AND CLEAR OF
ANY RESTRICTION IMPOSED BY THIS AGREEMENT.  HOWEVER, NOTWITHSTANDING THE
FORGOING SENTENCE, THE VESTING OF OUTSTANDING UNVESTED SHARES OF RESTRICTED
STOCK SHALL NOT SO ACCELERATE IF AND TO THE EXTENT: (I) SUCH RESTRICTED STOCK
IS, IN CONNECTION WITH A CORPORATE TRANSACTION (AS DEFINED IN SECTION 2.6(C) OF
THE PLAN AND EXCLUDING CORPORATE TRANSACTIONS WHICH DO NOT CONSTITUTE A CHANGE
IN CONTROL), EITHER TO BE ASSUMED BY THE SUCCESSOR CORPORATION (OR PARENT
THEREOF) OR TO BE REPLACED WITH A COMPARABLE AWARD OF RESTRICTED SHARES OF THE
CAPITAL STOCK OF THE SUCCESSOR CORPORATION (OR PARENT THEREOF), (II) SUCH AWARD
OF SHARES OF RESTRICTED STOCK IS TO BE REPLACED WITH A CASH INCENTIVE PROGRAM OF
THE SUCCESSOR CORPORATION WHICH PRESERVES THE VALUE OF THE UNVESTED SHARES OF
RESTRICTED STOCK AT THE TIME OF THE CORPORATE TRANSACTION AND PROVIDES FOR
SUBSEQUENT VESTING IN ACCORDANCE WITH THE SAME VESTING SCHEDULE APPLICABLE TO
SUCH SHARES OF RESTRICTED STOCK, OR (III) THE ACCELERATION OF THE VESTING OF
SUCH SHARES OF RESTRICTED STOCK IS SUBJECT TO OTHER LIMITATIONS IMPOSED BY THE
COMMITTEE AT THE TIME OF THE RESTRICTED STOCK GRANT.  THE DETERMINATION OF
COMPARABILITY UNDER CLAUSE (I) ABOVE SHALL BE MADE BY THE COMMITTEE AS
CONSTITUTED PRIOR TO THE CHANGE IN CONTROL, AND ITS DETERMINATION SHALL BE
FINAL, BINDING AND CONCLUSIVE.  IF THE SUCCESSOR COMPANY (OR PARENT THEREOF)
ASSUMES THE OUTSTANDING AWARD OF RESTRICTED STOCK IN CONNECTION WITH A CORPORATE
TRANSACTION, AND AT THE TIME OF OR WITHIN                      FOLLOWING SUCH
CORPORATE TRANSACTION: (I) THE GRANTEE IS OFFERED A LESSER POSITION (AS
HEREINAFTER DEFINED) IN REPLACEMENT OF THE POSITION HELD BY HIM IMMEDIATELY
PRIOR TO THE CORPORATE TRANSACTION; OR (II) THE GRANTEE’S SERVICE TERMINATES BY
REASON OF AN INVOLUNTARY TERMINATION (AS HEREINAFTER DEFINED), THEN, EFFECTIVE
AS OF THE DATE ON WHICH SUCH LESSER POSITION IS OFFERED TO THE GRANTEE OR THE
EFFECTIVE DATE OF SUCH INVOLUNTARY TERMINATION, RESPECTIVELY, THE VESTING OF THE
SHARES OF RESTRICTED STOCK SHALL AUTOMATICALLY ACCELERATE IN PART SO THAT, IN
ADDITION TO THE NUMBER OF SHARES OF RESTRICTED STOCK WHICH HAVE VESTED AT SUCH
TIME, THE FORFEITURE RIGHTS RESPECTING THE SHARES OF RESTRICTED STOCK SHALL
EXPIRE WITH RESPECT TO                                   OF THE UNVESTED SHARES
OF RESTRICTED STOCK BUT NOT EXCEEDING THE UNVESTED PORTION OF SUCH GRANT. 
FOLLOWING SUCH ACCELERATION, TO THE EXTENT THE GRANTEE CONTINUES IN SERVICE, THE
VESTING SCHEDULE FOR THE SHARES OF RESTRICTED STOCK SHALL CONTINUE UNDER THE
ORIGINAL VESTING SCHEDULE, EXCEPT FOR THE
                                              .  IN THE EVENT THAT BOTH THE
OFFER OF A LESSER POSITION AND A SUBSEQUENT INVOLUNTARY TERMINATION OF A
GRANTEE’S SERVICE OCCUR WITHIN                      FOLLOWING A CORPORATE
TRANSACTION, THEN ACCELERATION OF VESTING SHALL OCCUR ONLY IN CONNECTION WITH
THE OFFER OF SUCH LESSER POSITION AND NO ADDITIONAL ACCELERATION SHALL OCCUR IN
CONNECTION WITH SUCH SUBSEQUENT INVOLUNTARY TERMINATION.


 

The following definitions shall apply for purposes of this Agreement:

 

“Involuntary Termination”  shall mean the termination of Grantee’s service which
occurs by reason of: (i) Grantee’s involuntary dismissal or discharge by the
Company for reasons other than Cause, or (ii) Grantee’s voluntary resignation
following the offer to Grantee of a Lesser Position in replacement of the
position held by Grantee immediately prior to the Corporate Transaction.

 

2

--------------------------------------------------------------------------------


 

“Lesser Position” for Grantee shall mean a new position or a change to Grantee’s
position which, compared with Grantee’s position with the Company immediately
prior to the Corporate Transaction, (i) offers a lower level of compensation
(including base salary, fringe benefits and target bonuses under any
corporate-performance based bonus or incentive programs), or (ii) materially
reduces Grantee’s duties or level of responsibility, or (iii) assigns Grantee to
an office more than     miles from the Company’s office at which Grantee served
prior to the Corporate Transaction.

 


2.3           EXCEPT FOR A PERMITTED TRANSFER, THE RESTRICTED STOCK MAY NOT BE
SOLD, ASSIGNED, TRANSFERRED, PLEDGED OR OTHERWISE ENCUMBERED PRIOR TO THE DATE
GRANTEE BECOMES VESTED IN THE RESTRICTED STOCK.  FOR PURPOSES OF THIS AGREEMENT,
A PERMITTED TRANSFER MEANS (I) A GRATUITOUS TRANSFER OF THE RESTRICTED STOCK,
PROVIDED AND ONLY IF GRANTEE OBTAINS THE COMPANY’S PRIOR WRITTEN CONSENT TO SUCH
TRANSFER, (II) A TRANSFER OF TITLE TO THE RESTRICTED STOCK EFFECTED PURSUANT TO
GRANTEE’S WILL OR THE LAWS OF INTERSTATE SUCCESSION FOLLOWING GRANTEE’S DEATH,
OR (III) A TRANSFER TO THE COMPANY IN PLEDGE AS SECURITY FOR ANY PURCHASE-MONEY
INDEBTEDNESS INCURRED BY GRANTEE IN CONNECTION WITH THE ACQUISITION OF THE
RESTRICTED STOCK.


 


3.             STOCK; DIVIDENDS; VOTING


 


3.1           UPON DELIVERY TO THE COMPANY OF THE EXECUTED STOCK POWERS ATTACHED
HERETO, THE COMPANY SHALL REGISTER ON THE COMPANY BOOKS STOCK CERTIFICATE(S)
EVIDENCING THE SHARES OF RESTRICTED STOCK IN THE NAME OF THE GRANTEE.  PHYSICAL
POSSESSION OR CUSTODY OF SUCH STOCK CERTIFICATE(S) SHALL BE RETAINED BY THE
COMPANY UNTIL SUCH TIME AS THE SHARES OF RESTRICTED STOCK ARE FULLY VESTED IN
ACCORDANCE WITH SECTION 2.  WHILE IN ITS POSSESSION, THE COMPANY RESERVES THE
RIGHT TO PLACE A LEGEND ON THE STOCK CERTIFICATE(S) RESTRICTING THE
TRANSFERABILITY OF SUCH CERTIFICATES AND REFERRING TO THE TERMS AND CONDITIONS
(INCLUDING FORFEITURE) OF THIS AGREEMENT AND THE PLAN.  UPON FORFEITURE OF ALL
OR A PORTION OF THE SHARES OF RESTRICTED STOCK, THE STOCK CERTIFICATE(S) HELD ON
BEHALF OF THE GRANTEE FOR SUCH FORFEITED RESTRICTED STOCK SHALL BE TRANSFERRED
TO THE COMPANY PURSUANT TO THE EXECUTED STOCK POWER DESCRIBED ABOVE.


 


3.2           DURING THE PERIOD THE RESTRICTED STOCK IS NOT VESTED (AND HAS NOT
BEEN FORFEITED), THE GRANTEE SHALL BE ENTITLED TO RECEIVE DIVIDENDS AND/OR OTHER
DISTRIBUTIONS DECLARED ON SUCH RESTRICTED STOCK AND GRANTEE SHALL BE ENTITLED TO
VOTE SUCH RESTRICTED STOCK.


 


3.3           IN THE EVENT OF A CHANGE IN CAPITALIZATION, THE NUMBER AND CLASS
OF SHARES OF RESTRICTED STOCK OR OTHER SECURITIES THAT GRANTEE SHALL BE ENTITLED
TO, AND SHALL HOLD, PURSUANT TO THIS AGREEMENT SHALL BE APPROPRIATELY ADJUSTED
OR CHANGED TO REFLECT THE CHANGE IN CAPITALIZATION, PROVIDED THAT ANY SUCH
ADDITIONAL SHARES OF RESTRICTED STOCK OR ADDITIONAL OR DIFFERENT SHARES OR
SECURITIES SHALL REMAIN SUBJECT TO THE RESTRICTIONS IN THIS AGREEMENT.  IF
ADDITIONAL SHARES OF COMMON STOCK OF THE COMPANY OR ANOTHER CORPORATION, OR
OTHER CONSIDERATION IS ISSUED IN CONNECTION WITH THE RESTRICTED STOCK AT A TIME
AT WHICH THE RESTRICTIONS SPECIFIED IN THIS AGREEMENT HAVE NOT LAPSED, THE
GRANTEE SHALL EXECUTE AND DELIVER TO THE COMMITTEE ADDITIONAL STOCK POWER(S)
WITH RESPECT TO ANY SUCH SHARES OF STOCK, DELIVER TO THE COMMITTEE THE STOCK
CERTIFICATES REPRESENTING SUCH SHARES, AND FORWARD TO THE COMMITTEE ANY SUCH
OTHER CONSIDERATION.  SUCH STOCK CERTIFICATES AND/OR OTHER CONSIDERATION SHALL
BE RETAINED BY THE COMPANY AND SHALL BE CREDITED TO THE ACCOUNT OF THE GRANTEE
AND SHALL BE DISTRIBUTED TO THE GRANTEE, SUBJECT TO FORFEITURE

 

3

--------------------------------------------------------------------------------


 


AND THE OTHER TERMS AND CONDITIONS OF THIS AGREEMENT AND THE PLAN, AT THE SAME
TIME AS THE SHARES OF RESTRICTED STOCK ARE TO BE DISTRIBUTED FREE OF ALL
RESTRICTIONS.


 


3.4           THE GRANTEE REPRESENTS AND WARRANTS THAT HE IS ACQUIRING THE
RESTRICTED STOCK FOR INVESTMENT PURPOSES ONLY, AND NOT WITH A VIEW TO
DISTRIBUTION THEREOF.  THE GRANTEE IS AWARE THAT THE RESTRICTED STOCK MAY NOT BE
REGISTERED UNDER THE FEDERAL OR ANY STATE SECURITIES LAWS AND THAT, IN ADDITION
TO THE OTHER RESTRICTIONS ON THE RESTRICTED STOCK, THE SHARES WILL NOT BE ABLE
TO BE TRANSFERRED UNLESS AN EXEMPTION FROM REGISTRATION IS AVAILABLE.  BY MAKING
THIS AWARD OF RESTRICTED STOCK, THE COMPANY IS NOT UNDERTAKING ANY OBLIGATION TO
REGISTER THE RESTRICTED STOCK UNDER ANY FEDERAL OR STATE SECURITIES LAWS.


 


4.             NO RIGHT TO CONTINUED EMPLOYMENT


 

Nothing in this Agreement or the Plan shall be interpreted or construed to
confer upon the Grantee any right with respect to continuance of employment by
the Company or a Subsidiary, nor shall this Agreement or the Plan interfere in
any way with the right of the Company or a Subsidiary to terminate the Grantee’s
employment at any time, subject to Grantee’s rights under this Agreement.

 


5.             TAXES AND WITHHOLDING


 

The Grantee shall be responsible for all federal, state and local income taxes
payable with respect to this award of Restricted Stock and any employment taxes
payable by Grantee as an employee.  The Grantee shall have the right to make
such elections under the Internal Revenue Code of 1986, as amended, as are
available in connection with this award of Restricted Stock, including a Section
83(b) election, provided, however, that Grantee acknowledges and agrees that it
is Grantee’s responsibility, and not the Company’s, to prepare and timely file
any election under Section 83(b) (even if Grantee requests the Company to do
such filing).  The Company and Grantee agree to report the value of the
Restricted Stock in a consistent manner for federal income tax purposes.  The
Company shall have the right to retain and withhold from any payment of
Restricted Stock the amount of taxes required by any government to be withheld
or otherwise deducted and paid with respect to such payment.  The Company may
require Grantee to reimburse the Company for any such taxes required to be
withheld and may withhold any distribution in whole or in part until the Company
is so reimbursed.  In lieu thereof, the Company shall have the right to withhold
from any other cash amounts due to Grantee an amount equal to such taxes
required to be withheld or withhold and cancel (in whole or in part) a number of
shares of Restricted Stock having a market value not less than the amount of
such taxes.

 


6.             GRANTEE BOUND BY THE PLAN


 

The Grantee hereby acknowledges receipt of a copy of the Plan and agrees to be
bound by all the terms and provisions thereof.

 


7.             MODIFICATION OF AGREEMENT


 

This Agreement may be modified, amended, suspended or terminated, and any terms
or conditions may be waived, but only by a written instrument executed by the
parties hereto.

 

4

--------------------------------------------------------------------------------


 


8.             SEVERABILITY


 

Should any provision of this Agreement be held by a court of competent
jurisdiction to be unenforceable or invalid for any reason, the remaining
provisions of this Agreement shall not be affected by such holding and shall
continue in full force in accordance with their terms.

 


9.             GOVERNING LAW


 

The validity, interpretation, construction and performance of this Agreement
shall be governed by the laws of the State of Delaware without giving effect to
the conflicts of laws principles thereof.

 


10.          SUCCESSORS IN INTEREST


 

This Agreement shall inure to the benefit of, and be binding upon, the Company
and its successors and assigns, and upon any person acquiring, whether by
merger, consolidation, reorganization, purchase of stock or assets, or
otherwise, all or substantially all of the Company’s assets and business.  This
Agreement shall inure to the benefit of the Grantee’s legal representatives. 
All obligations imposed upon the Grantee and all rights granted to the Company
under this Agreement shall be final, binding and conclusive upon the Grantee’s
heirs, executors, administrators and successors.

 


11.          RESOLUTION OF DISPUTES


 

Any dispute or disagreement which may arise under, or as a result of, or in any
way relate to the interpretation, construction or application of this Agreement
shall be determined by the Committee.  Any determination made hereunder shall be
final, binding and conclusive on the Grantee and the Company for all purposes.

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

 

 

INTERNET SECURITY SYSTEMS, INC.

 

 

 

 

 

By:

 

 

 

 

 

 

GRANTEE:

 

 

 

 

 

6

--------------------------------------------------------------------------------


 

STOCK POWER

 

FOR VALUE RECEIVED, the undersigned does hereby assign and transfer to
                                                                         
                                                               (          )
shares of the common stock of Internet Security Systems, Inc. (the “Company”)
registered on the books of the Company in the name of the undersigned (whether a
certificate has been issued or not), and does hereby irrevocably constitute and
appoint                                                                   
attorney to transfer said stock on the books of the Company, with full power of
substitution in the premises.

 

 

DATED:

 

 

 

 

 

 

 

 

Name:

 

7

--------------------------------------------------------------------------------